                        IN	THE	UNITED	STATES	DISTRICT	COURT	
                       FOR	THE	EASTERN	DISTRICT	OF	WISCONSIN	
                                MILWAUKEE	DIVISION	
		
ISRAEL	BERNAL	and	MARICA	BERNAL,	           )	 	
	                                           )	 	
																				Plaintiffs,	            )	 	
	                                           )	        Case	No.:	2:18‐cv‐00891‐PP	
v.	                                         )	        	
	                                           )	        The	Honorable	Pamela	Pepper	
CONSUMER	PORTFOLIO	SERVICES,	INC.	          )	 	
and	STATEWIDE	RECOVERY	                     )	 									
SPECIALISTS,	LLC,	                          )	 	
	                                           )	 								
																			Defendants.	             )	
                                            	
                              JOINT	NOTICE	OF	SETTLEMENT	
                                               	
	      Plaintiffs	Israel	Bernal	and	Marcia	Bernal	(“Plaintiffs”),	by	counsel,	and	Defendants	

Consumer	Portfolio	Services,	Inc.	and	Statewide	Recovery	Specialists,	LLC	(“Defendants”),	

by	counsel,	(collectively,	the	“Parties”)	hereby	inform	the	Court	that	the	Parties	have	

reached	a	settlement	of	this	action	in	principle.		The	Parties	are	in	the	process	of	drafting	

and	exchanging	documents	and	expect	that	a	stipulation	or	unopposed	motion	for	

voluntary	dismissal	will	be	submitted	to	the	Court	within	forty‐five	(45)	days.		In	the	

interim,	the	Parties	have	agreed	that	Defendants	do	not	need	to	file	a	response	to	Plaintiffs’	

Complaint	or	Plaintiffs’	Motion	for	Temporary	Restraining	Order	and/or	Preliminary	

Injunction.			

	      WHEREFORE,	the	Parties	jointly	and	respectively	request	that	the	Court	not	take	

any	further	action	on	this	case	and	that	the	Court	close	the	case	administratively	until	a	

stipulation	or	unopposed	motion	for	voluntary	dismissal	with	prejudice	is	filed.			

       	




           Case 2:18-cv-00891-PP Filed 10/30/18 Page 1 of 3 Document 26
Respectfully	submitted,	
	
ISRAEL	BERNAL	and	MARCIA	BERNAL	      CONSUMER	PORTFOLIO	SERVICES,	INC.	and	
			                                   STATEDWIDE	RECOVERY	SPECIALISTS,	LLC		
By:	/s/	Mark	A.	Eldridge	    	 	      	
							One	of	its	attorneys	          By:	/s/	Jeffrey	D.	Pilgrim	  	      	
	                                     							One	of	its	attorneys	
John	D.	Blythin	                      	
Mark	A.	Eldridge	                     Jeffrey	D.	Pilgrim	
Jesse	Frutcher	                       Pilgrim	Christakis	LLP	
Ben	J.	Slatky	                        321	North	Clark	Street,	26th	Floor	
Ademi	&	O’Reilly,	LLP	                Chicago,	Illinois	60654	
3620	East	Layton	Ave	                 Phone:	(312)	939‐0923	
Cudahy,	Wisconsin	53110	              Fax:	(312)	939‐0983	
Phone:	(414)	482‐8000	                jpilgrim@pilgrimchristakis.com	
Fax:	(414)	482‐8001	                  	
jblythin@ademilaw.com		
meldridge@ademilaw.com		
jfrutcher@ademilaw.com		
bslatky@ademilaw.com	
	
	
	
	
	
	
	
	
	
	
	
	




                                     2 
 
        Case 2:18-cv-00891-PP Filed 10/30/18 Page 2 of 3 Document 26
                                 CERTIFICATE	OF	SERVICE	
	
	       Jeffrey	D.	Pilgrim,	an	attorney,	certifies	that	on	October	30,	2018,	he	electronically	
filed	the	foregoing	with	the	Clerk	of	the	Court	through	the	CM/ECF	system,	which	will	send	
notification	of	such	filing	to	all	attorneys	of	record.	
	
	
                                       	      	       /s/	Jeffrey	D.	Pilgrim	 	   	
	




                                              3 
 
          Case 2:18-cv-00891-PP Filed 10/30/18 Page 3 of 3 Document 26
